—Application by the appellant for a writ of error coram nobis to vacate, on the. ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 5, 2001 (People v Malave, 288 AD2d 237 [2001]), affirming a judgment of the Supreme Court, Queens County, rendered January 7, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Altman, Schmidt and Adams, JJ., concur.